                                                                        Filed: 12/4/2020 11:47 AM
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 1 of 17 PageID    #: 6
                                                                                                                                              Clerk
                                                                                                                          Hendricks County, Indiana




 95 17 1 .34
 STATE OF INDIANA                                                    IN   THE HENDRICKS SUPERIOR COURT 4

 COUNTY OF HENDRICKS                                                 CAUSE NO.:          32D04-201 l-CT-OOOZOO



 LAVERNE STEWARD
               Plaintiff,


 V.




 MENARD,             INC.
               Defendant.


                     E-FILING APPEARANCE BY ATTORNEY UNDER TRIAL RULE                                               3.1


               Party Classiﬁcation:   Initiating:                 Responding:        X    Intervening:


 1.            The undersigned attorney appears          in this case for the following party         member:

                                                              Menard,   Inc.


 2.            Attorney information for service as required by Trial Rule 5(B)(2):


           Jessica N. Hamilton                                        Atty.    No.       34268-71
           KOPKA PINKUS DOLIN PC                                       Telephone:        (3   1   7) 8 1 8- 1 360
           550 Congressional Boulevard                                Facsimile:         (3 7) 8 1 8- 1 390
                                                                                              1

           Suite 3 10                                                 Email:             inhamilton@kopkalaw.com
           Carmel, IN 46032


           Leslie B. Pollie                                           Atty.    No.       257 1 6-49
           KOPKA PINKUS DOLIN PC                                       Telephone:        (3   1   7) 8 1 8- 1 360
           550 Congressional Boulevard                                Facsimile:         (31 7) 8 1 8- 1 390

           Suite 3 10                                                 Email:             lbpollie@k0pkalaw.com
           Carmel, IN 46032


               IMPORTANT:       Each attorney speciﬁed on this Appearance:


               (a)     certiﬁed that the contact information listed for him/her on the Indiana                            Supreme
                       Court R011 0f Attorneys           is   current and accurate as 0f the date 0f this Appearance;


               (b)     acknowledges that all orders, opinions, and notices from the court in this matter that are
                       served under Trial Rule 86(G) Will be sent to the attorney at the email addresses speciﬁed
                       by the attorney 0n the R011 of Attorneys regardless 0f the contact information listed above
                       for the attorney; and


               (c)     understands that he/she      is   solely responsible for keeping his/her R011 0f Attorneys contact
                       information current and accurate, see Ind. Admis. Disc. R. 2(A).
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 2 of 17 PageID #: 7



          Case Type requested under Administrative Rule             8(b)(3):   CT

          Iwill accept service       by fax    at the   above noted number:         N0

          I   will accept service   by email   at the   above noted address: Yes

          This case involves child support issues:          No

          This case involves a protection from abuse order, a workplace Violence restraining order, or a no-
          contact order:    N0

          This case involves a petition for involuntary commitment:            No

          Are there   related cases:   N0

          Additional information required by local rule:           No

 10.      Are there other party members: N0

 11.      This form has been served 0n         all   other parties and a Certiﬁcate 0f Service   is   attached.


                                                            Respectfully Submitted,


                                                            KOPKA PINKUS DOLIN PC


                                                            By: /s/Jessica N. Hamilton
                                                                 Jessica N. Hamilton (#34268-7 1)
                                                                  Leslie B. Pollie (#25716—49)
                                                                 Attorneys for Menard, Inc.


                                            CERTIFICATE OF SERVICE

       hereby certify that on the 4th day 0f December 2020, I electronically ﬁled the foregoing
          I

document using the Indiana E-Filing System (IEFS). I further certify that the following persons
were served 0n the same date using the IEFS:

Phillip   Olsson
James Hurt
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
philo@kennunn.com
iamesh@kunnunn.com
Attorneyfor Plaintiff




                                                                    /s/Jessica N.    Hamilton
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 3 of 17 PageID #: 8




KOPKA PINKUS DOLIN PC
 550 Congressional Blvd.
 Suite 3 10
Carmel, IN 46032
Tel:          818-1360
         (3 17)
Fax:   (3 17) 818-1390
Email: jnhamilton@kopkalaw.com
Case 1:20-cv-03177-JMS-TAB Document
                           32D04-2011-2   Filed 12/11/20 Page 4 of 17 PageID
                                     1 -CT-000200                              #: 9
                                                                          Filed: 11/1 8/2020 2:55 PM
                                                                                                                      Clerk
                                              Hendricks Superior Court 4                          Hendricks County, Indiana




                                         APPEARANCE FORM (CIVIL)
                                                     Initiating Party




             CAUSE NO:

  1.         Name   of ﬁrst   initiating party                LaVeme Steward
                                                              9020 Forest Willow Drive
                                                              Indianapolis, IN 46234



  2.         Telephone 0f pro se      initiating party        NA

  3.         Attorney information (as applicable              Phillip   Olsson #29416-53
             for service   0f process)                        Ken Nunn Law Ofﬁce
                                                              104 South Franklin Road
                                                              Bloomington, IN 47404
                                                              PHONE:           812 332-9451
                                                              FAX:             812 331-5321
                                                              Email: philo@kennunn.com



  4.         Case type requested                              CT   (Civil Tort)



  5.         Will accept   FAX service                        YES

  6.         Are there   related cases                        NO

  7.         Additional information required by
             State or Local Rules



  Continuation 0f Item        1   (Names of initiating        NAME:
  parties)                                                    NAME:

  Continuation of Item 3 (Attorney information
  as applicable for service 0f process)



                                                          s/Phillip   Olsson
                                                         Attorney—at-Law
                                                         (Attorney information    shown above.)
 Case 1:20-cv-03177-JMS-TAB Document
                             32D04-2011-2  Filed 12/11/20 Page 5 of 17 PageID
                                       1 -CT-000200                            #: 10
                                                                           Filed: 11/18/2020 2:55 PM
                                                                                                                                      Clerk
                                                     Hendricks Superior Court 4                                   Hendricks County, Indiana




STATE OF INDIANA                                )                 IN      THE HENDRICKS                           COURT
                                                    SS:
COUNTY OF HENDRICKS                             g                 CAUSE NO.

LAVERNE STEWARD

          VS.

MENARD, INC.


                                          COMPLAINT FOR DAMAGES

          Comes now the plaintiff, LaVerne                Steward, by counsel,          Ken Nunn Law Ofﬁce, and           for
cause 0f action against the defendant, Menard,                   Inc., alleges    and    says:


          1.         That on or about August 20, 2020, the plaintiff, LaVerne Steward, was a
customer       at the  Menard’s store located at 10555 East US Highway 36 in Avon, Hendricks
County, Indiana.


          2.         That on or about August 20, 2020, the                plaintiff,   LaVerne Steward, tripped and
fell   over a raised electrical outlet plate on the ﬂoor               at said location,       causing the plaintiff to
suffer serious injuries.


          3.         That   it   was   the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present        an unreasonable risk of harm t0 plaintiff in her lawful use 0f same.


          4.         That   it   was   the duty of the defendant t0 exercise reasonable care to protect
plaintiff,     by   inspection and other afﬁrmative acts, from the danger of reasonably foreseeable
injury occurring        from reasonably foreseeable use 0f said premises.


          5.         That   it   was   the duty 0f the defendant t0 have available sufﬁcient personnel and
equipment       to properly inspect        and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free            from defects and conditions rendering the premises unsafe.

          6.         That   it   was   the duty of the defendant t0        warn   plaintiff 0f the    dangerous and
unsafe condition existing 0n said premises.


          7.         That the defendant knew 0r should have                 known 0f the unreasonable         risk 0f
danger t0 the plaintiff but failed either t0 discover                it   0r t0 correct   it   after discovery.
 Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 6 of 17 PageID #: 11



                                                         -2-


       8.     That the   fall   and resultant permanent                0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize   reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    s/Phillip Olsson
                                                    Phillip Olsson,     #29416-53
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail: philo@kennunn.com




                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 7 of 17 PageID #: 12



                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/Phillip Olsson
                                         Phillip Olsson,   #29416-53
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 331-5321
                                         E-mail:    thlo@kennunn.com




            #294 1 6-53
Phillip Olsson,
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
                                                                        Filed: 12/4/2020 11:47 AM
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 8 of 17 PageID   #: 13
                                                                                                                                         Clerk
                                                                                                                     Hendricks County, Indiana




 95171.34
 STATE OF INDIANA                                                  IN   THE HENDRICKS SUPERIOR COURT 4

 COUNTY OF HENDRICKS                                               CAUSE NO.:          32D04-201 l-CT-OOOZOO



 LAVERNE STEWARD
            Plaintiff,




 MENARD,          INC.
            Defendant.


                  DEFENDANT MENARD, INC.’S MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO PLAINTIFF’S COMPLAINT

            Defendant, Menard,      Inc.,   by counsel, respectfully requests the Court          for an extension   0f time of


 thirty (30)     days in Which t0 answer 0r otherwise respond t0 Plaintiff’s Complaint, up                t0,   and including,

 January 10, 2020, and in support would show the Court as follows:


            1.       That Plaintiff’s Complaint was ﬁled with                   this   Court 0n 0r about November 18,


                     2020.


            2.       That service upon Defendant, Menard,                   Inc.,   was perfected by personal      service   on

                     0r about   November 23, 2020

            3.       That Defendant’s answer t0 Plaintiff’s Complaint                     is   due 0n 0r about December


                      13,   2020.


            4.       That undersigned counsel requests additional time t0 enable counsel to confer


                     with their client t0 review the        facts,   and    t0 prepare appropriate responses.


            WHEREFORE,              Defendant,       Menard,        Inc.,    respectfully      request this     Court for an


 additional thirty (30) days in        which     t0 answer, 0r otherwise respond, t0 Plaintiff’s                Complaint up


 to,   and including, January       11, 2021,     and for   all   other reliefjust and proper in the premises.
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 9 of 17 PageID #: 14




                                              Respectfully Submitted,


                                              KOPKA PINKUS DOLIN PC


                                              By: /S/Jessica N. Hamilton
                                                   Jessica N. Hamilton (#34268-7 1)
                                                  Attorney for Menard, Inc.

                                   CERTIFICATE OF SERVICE

           I   hereby certify that on the 4th day of December, 2020,      I   electronically ﬁled the
 foregoing document using the Indiana E-Filing System (IEFS).   I   further certify that the following
 persons were served 0n the same date using the IEFS:


 Phillip   Olsson
 James Hurt
 KEN NUNN LAW OFFICE
 104 South Franklin Road
 Bloomington, IN 47404
 philo@kemum.com
 iamesh@kunnunn.com
 Attorneyfor Plaintiff



                                                     Jessica N. Hamilton


 KOPKA PINKUS DOLIN PC
 550 Congressional Blvd.
 Suite 3 10
 Carmel, IN 46032
 Tel:          818-1360
           (3 17)
 Fax:   (3 17) 818-1390
 Email: jnhamilton@kopkalaw.com
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 10 of 17 PageID #: 15



  95171.34
  STATE OF INDIANA                                                 IN   THE HENDRICKS SUPERIOR COURT 4

  COUNTY OF HENDRICKS                                              CAUSE NO.:           32D04-201 1-CT-000200



  LAVERNE STEWARD
             Plaintiff,


  V.




  MENARD,         INC.
             Defendant.




             Defendant Menard,           Inc.,
                                                              M
                                                 by counsel, having ﬁled        their   Motion   for Extension of   Time   t0


  Respond      t0 Plaintiff’s     Complaint, and the Court, being duly advised in the premises,                now ﬁnds

  that said   motion      is   meritorious and     is   hereby granted.


             IT IS   THEREFORE ORDERED, ADJUDGED, AND DECREED                                             that Defendant,


  Menard,     Inc., shall      have up   to,   and including, January     11,   2021, to answer or otherwise respond


  t0 Plaintiff s Complaint.



          December 4, 2020
  Date:
                                                                                            MS
                                                               Judge, Hendricks Superior Court 4


  Distribution to parties Via        IEFS
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 11 of 17 PageID #: 16




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION


  LAVERNE STEWARD
       Plaintiff,

  v.                                                      CAUSE NO: 1:20-cv-3177


  MENARD, INC.
      Defendant.

                               PETITION FOR REMOVAL OF ACTION

           Defendant, Menard, Inc. (“Menards”), by counsel, and for its Petition for Removal of

  Action, states as follows:

           1.     On November 18, 2020, Plaintiff filed her Complaint for Damages against Menards

  in the Hendricks County Superior Court 4, of Indiana under Cause Number 32D04-2011-CT-000200.

           2.     In her Complaint, Plaintiff alleges that on August 20, 2020, she was an invitee on

  the Menards’ premises when she slipped and fell, causing her injuries and damages.

           3.     Plaintiff alleges that she sustained damages as a result of an incident at a Menards’

  store.

           4.     Plaintiff is a citizen of the State of Indiana.

           5.     Defendant Menards is incorporated under the laws of the State of Wisconsin with

  its principal place of business in Eau Claire, Wisconsin.

           6.     Defendant contends that this cause is removable under 28 U.S.C. § 1332 and none

  of the impediments to removal under 28 U.S.C. § 1445 are present in this action.

           7.     Defendant certifies that to the best of its knowledge, information and belief, the

  amount in controversy exceeds $75,000.00, exclusive of interest and costs, as Plaintiff's Complaint




                                                      1
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 12 of 17 PageID #: 17




  has an open prayer for damages and alleges that Defendant breached its duty to Plaintiff causing

  Plaintiff to incur “permanent injuries” and “medical expenses and other special expenses, and will

  incur future medical expenses, lost wages and other special expenses.” Additionally, Plaintiff’s

  counsel was consulted and was unable to stipulate that Plaintiff’s damages do not exceed

  $75,000.00.

         8.      Defendant Menards was served with Plaintiff's Complaint by certified mail on

  November 23, 2020.

         9.      This Petition for Removal is being filed with the Court within thirty (30) days after

  determining that the basis for diversity jurisdiction exists.

         10.     Copies of all pleadings filed in the state court action that are in the possession of

  Defendant Menard, Inc. are attached as “Exhibit A”.

         11.     Contemporaneously, a written notice is being provided to all adverse parties and to

  the Clerk of the Hendricks County Superior Court that this Petition of Removal is being filed in

  this Court.

         WHEREFORE, Defendant, Menard, Inc., prays that the entire state court action pending

  in the Hendricks County Superior Court 4 of Indiana, under Cause Number 32D04-2011-CT-

  000200, be removed to this Court for all further proceedings.

         Dated: December 11, 2020.


                                                 Respectfully Submitted,

                                                 KOPKA PINKUS DOLIN PC


                                                 By: /s/Jessica N. Hamilton
                                                      Jessica N. Hamilton (#34268-71)
                                                      Attorney for Menard, Inc.




                                                     2
Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 13 of 17 PageID #: 18




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 11th day of December, 2020, the foregoing
  has been electronically served on the following counsel of record:

  Phillip Olsson
  James Hurt
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  philo@kennunn.com
  jamesh@kunnunn.com
  Attorney for Plaintiff

                                                    /s/Jessica N. Hamilton

  KOPKA PINKUS DOLIN PC
  550 Congressional Blvd.
  Suite 310
  Carmel, IN 46032
  Tel: (317) 818-1360
  Fax: (317) 818-1390
  Email: jnhamilton@kopkalaw.com




                                               3
      Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 14 of 17 PageID  #:12/4/2020
                                                                               Filed: 19       2:37 PM
                                                                                                                      Clerk
                                                                                                  Hendricks County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 11/30/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8325
    9454 46. Our records indicate that this item was delivered on 11/23/2020 at 09:44 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.



    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     MENARD INC C/O CORPORATION SERVICE COMPANY
     STE 1610
     135 N PENNSYLVANIA ST
     INDIANAPOLIS IN 46204-2448




    Customer Reference Number:           C2382494.13627023
    Return Reference Number:             L. Steward

2
 Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 15 of 17 PageID #: 20
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038325945446
MAILING DATE:     11/19/2020
DELIVERED DATE: 11/23/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 MENARD INC C/O CORPORATION SERVICE COMPANY
 STE 1610
 135 N PENNSYLVANIA ST
 INDIANAPOLIS IN 46204-2448



MAIL PIECE TRACKING EVENTS:
 11/19/2020 14:42   PRE-SHIPMENT INFO SENT USPS AWAITS ITEM       BLOOMINGTON,IN 47404
 11/23/2020 07:27   ARRIVAL AT UNIT                               INDIANAPOLIS,IN 46204
 11/23/2020 07:38   OUT FOR DELIVERY                              INDIANAPOLIS,IN 46204
 11/23/2020 09:44   DELIVERED                                     INDIANAPOLIS,IN 46204
    Case 1:20-cv-03177-JMS-TAB Document 1-2
                                32D04-201     Filed 12/11/20 Page 16 of 17 PageID
                                          1 -CT-000200                         Filed:#: 21
                                                                                      11/18/2020 2:55 PM
                                                                                                                                                                                                      Clerk
                                                                        Hendricks Superior Court 4                                                                            Hendricks County, Indiana


                                    CIRCUIT     & SUPERIOR COURTS FOR THE COUNTY OF HENDRICKS
                                                           STATE OF INDIANA
                                                  COURTHOUSE, ONE COURTHOUSE SQUARE
                                                        DANVILLE, INDIANA 46 22                                   1

                                                         TELEPHONE: 3 1 7 745-9231
LaVerne Steward

                                               Plaintiff(s)


                         VS.                                                                           No.


Menard,   Inc.


                                               Defendant(s)

                                                                               SUMMONS
The State of Indiana to Defendant:            Menard,          Inc., c/o   Corporation Service Company, 135 North Pennsylvania Street, Suite
1610, Indianapolis, IN 46204

          You have been            sued by the person(s) named             "plaintiff" in the court stated                         above.

       The nature of the suit against you is stated in the complaint which                                   is       attached to this document.                  It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you 0r your attorney, Within Twenty (20) days, commencing the day
aﬁer you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction 0r occurrence, you must assen                                                               it   in
your written answer.
                                                                                                                       t                                  -




                                                                                                                                                              y
                                                                                                         ,    :




Damn 1/19/2020                                                                            ﬂ
                                                                                              .-
                                                                                                   I    J     I__          f
                                                                                                                               _




                                                                                              RK,       HENDRICKS CIRCUIT/SUPERIOR COURTS
PHILLIP OLSSON, #294 1 6-5 3
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,        IN    47404
TELEPHONE:      (8 1 2)3 32—9451


                                                           '
                                                               V I ‘   LEDGMENT OF SERVICE OF SUMMONS

          A copy of the above summons and a copy of the complaint attached thereto were received by me at                                                     this   _day 0f                      ,




2020.




                                                                                                        SIGNATURE OF DEFENDANT
PRAECIPE:   I   designate the following   mode of service to be used by the      Clerk.


XX        By certiﬁed    or registered mail With return receipt t0 above address.


D         By    Sheriff delivering a copy of summons and complaint personally to defendant or                 by leaving a copy of the summons and complaint                     at his   dwelling
          house 0r usual place 0f abode with some person of suitable age and discretion residing therein.


U         By                       d elivering a copy of summons and complaint personally              t0 defendant or             by leaving   a   copy of the summons and complaint        at

          his dwelling    house or usual place of abode.


D         By serving his    agent as provided by rule, statute or valid agreement, to-wit:


                                                                                                        KEN NUNN LAW OFFICE

                                                                                                        BY:             s/ PHILLIP          OLSSON
                                                                                                                               ATTORNEY FOR PLAINTIFF
   Case 1:20-cv-03177-JMS-TAB Document 1-2 Filed 12/11/20 Page 17 of 17 PageID #: 22



CERTIFICATE OF MAILING:                     I   certify that     on the   _ day of                               ,
                                                                                                                     2 020,    I   mailed a copy of this summons and a copy of the complaint t0 each of the
defendant(s) by (registered or certiﬁed mail requesting a return receipt signed by the addressee only, addressed t0 each of said defendant(s) at the address(es)
furnished   by plaintiff.

                Dated   this   _ day 0f                      ,
                                                                 2 020.




                                                                                                                                                                                                                               C LERK,
                                                                                                                                           HENDRICKS CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                             Ihereby               certify that service            of summons with return receipt requested was mailed on the                             _ day of _
            ,
                2 020, and that a copy of the return of receipt was received by                                 me on the           _ day of                          ,
                                                                                                                                                                          2 020, which copy         is   attached herewith.




                                                                                                                                           CLERK,HENDRICKS CIRCUlT/SUPERIOR COURTS

CERTIFICATE 0F CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                              Ihereby                 on the
                                                                                                                                                certify that        day of  _          2 020, Imailed a copy of
                                                                                                                                                                                                           ,


this   summons and
                2020, and
                         a copy of the complaint t0 the defendant(s)
                               I   did deliver said     summons and
                                                                                           by       (registered 0r certiﬁed) mail,
                                                                               a copy 0f the complaint t0 the Sheriff of Hendricks County, Indiana.
                                                                                                                                                   and the same was returned Without acceptance this _day 0f                               _
            ,




                Dated   this   _ day 0f                          ,
                                                                     2 020.


                                                                                                                                                                                                                               C LERK,
                                                                                                                                           HENDRICKS CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                        This   summons came             to   hand 0n the              _ day of                    ,
                                                                                                                                        2020, and        I   served the same on the         _ day of               ,
                                                                                                                                                                                                                       2020.
                1.             By mailing a copy of the summons and complaint personally to         address
                2.             By delivering a copy of summons and complaint personally to                                                                                              .




                3.             By leaving a copy of the summons and complaint at                              t he dwelling house 0r usual place of abode                                                                            of
                               defendant:                               (Na me 0f Person) and by mailing by ﬁrst class mail a copy of the summons 0n the                                                                             _ day
                               0f                   ,
                                                        2 020 t0                                                 h   is last    known      address.
                4.             By    serving his agent as provided              by rule,    statute 0r valid                  agreement to-wit:


                5.             Defendant cannot be found in                my bailwick and summons was not                                 served.


                And I now return this writ this           _ day 0f                     ,
                                                                                           2 020.


                                                                                                                                                                                                                               SHER       IFF
                                                                                                                                           0r   DEPUTY

RETURN ON SERVICE OF SUMMONS:                                        Ihereby    certify that            I   have served the Within summons:


                1.             By delivery on the         _ day 0f                              ,
                                                                                                        2 020 a copy 0f this            summons and              a copy of the complaint t0 each of the Within                 named
                               defendant(s)                                                                                                          .




                2.             By leaving on the         _   day of                                 ,
                                                                                                        2 020 for each 0f the within               named          defendant(s)


                               _
                               _,
                                    a copy 0f the   summons and           a copy 0f the complaint at the respective dwelling house 0r usual place of abode With
                                       a person of suitable age and discretion residing therein Whose usual duties 0r activities include prompt communication of such
                               information to the person served.
                3.                                                                                                                                           a   nd by mailing a copy 0f the summons without                   the
                               complaint to                                                                           a   t                                                         t       he   last   known   address 0f defendant(s).
                A11 done in Hendricks County, Indiana.
Fees: $
                                                                                                                          SHERIFF          0r   DEPUTY
